SUMMARY ORDER

UPON DUE CONSIDERATION of this appeal from a judgment entered in the United States District Court for the District of Connecticut (Mark R. Kravitz, Judge), it is hereby ORDERED, ADJUDGED, AND DECREED that the judgement of the District Court is AFFIRMED.
Appellant James Wright, Jr., pro se, appeals the judgment of the United States District Court for the District of Connecticut entered on August 31, 2006, affirming the decision of the Administrative Law Judge (“ALJ”) and dismissing his complaint challenging a denial of benefits under the Social Security Act. We presume the parties’ familiarity with the facts, procedural history, and issues on appeal.
After reviewing the administrative record, we find, as the District Court did, that there was substantial evidence in the record to support the ALJ’s factual findings, and Wright was properly denied benefits. See 42 U.S.C. § 405(g); Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir.2004). The ALJ applied the correct legal standards, and the findings that the medical reports demonstrated that Wright was not disabled under the Social Security Act and that he had the Residual Functional Capacity to perform work that existed in significant numbers in the national economy are supported by substantial evidence in the administrative record.
The favorable decision Wright received in February 2007 is not grounds to reverse the ALJ’s decision as it was not part of the *343administrative record. Butts, 388 F.3d at 384 (stating that when reviewing the district court’s ruling on the Commissioner’s final decision, the Court of Appeals reviews the administrative record). In any event, a favorable decision which was rendered five years after the ALJ rendered his unfavorable decision in the instant case and which took into account new evidence does not demonstrate that the decision at issue was not based on substantial evidence. See Bubnis v. Apfel, 150 F.3d 177, 181 (2d Cir.1998); see also Jones v. Sullivan, 949 F.2d 57, 61 (2d Cir.1991) (concluding that in reviewing Social Security disability benefits determinations, it is not this Court’s job to “examine new evidentiary materials and find issues of fact.”).
Accordingly, the judgment of the District Court is AFFIRMED.